              Case 1:20-cv-00897-VSB Document 7 Filed 04/27/20 Page 1 of 1


                                                                    Littler Mendelson, PC
                                                                    900 Third Avenue
                                                                    New York, NY 10022.3298




                                                                    Eric D. Witkin
                                                                    212.497.8487 direct
                                                                    212.583.9600 main
                                                                    646.417.7546 fax
                                                                    ewitkin@littler.com

April 27, 2020



VIA ECF

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square Room 415
New York, NY 10007

Re:       Jose Hernandez v. Dollar Tree Stores Inc. (SDNY - No. 20 CV 897)

Dear Judge Broderick:

       Our law firm represents Defendant Dollar Tree Stores Inc. (“Defendant”) in the above-
referenced action. Pursuant to ¶¶ 1.A and G of your Honor’s Individual Rules & Practices, we
request that your Honor adjourn, from March 31, 2020 through and including May 27, 2020, the
time in which Defendant may answer, move or otherwise respond to the Complaint. Plaintiff's
counsel has consented to this adjournment request.

         We make this request to allow us time (1) to investigate the Complaint’s allegations
before preparing a response and (2) to explore whether the case may be resolved without further
litigation to avoid the waste of resources. According to the Court’s docket, the original date to
respond to the Complaint was March 31, 2020. This is Defendant’s first request to adjourn that
date.

          We thank Your Honor for considering this request.

                                                       Respectfully,

                                                       /s/ Eric D. Witkin
                                                       Eric D. Witkin
EDW/jm

cc:       Donald J. Weiss, Esq., Attorney for Plaintiff (via ECF)




littler.com
